      Case 16-23384           Doc 46
                                Filed 01/02/20 Entered 01/02/20 16:49:22 Desc Main
                                  Document     Page 1 of 2
                          UNITED STATES BANKRUPTCY COURT
                    NORTHERN DISTRICT OF ILLINOIS (EASTERN DIVISION)

  IN RE:                                                 Case No.: 16-23384
                                                         Chapter: 13
            Chatchai Paungsombat                         Hearing Date: 01/15/2020

                                             Debtor      Judge Jack B. Schmetterer

                                        AMENDED NOTICE OF MOTION

TO:    Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
        by electronic notice through ECF
       Chatchai Paungsombat, Debtor, 7557 N Waukegan, Niles, IL 60714
       Patcharin Sirirak, Co-Debtor, 7557 Waukegan Rd, Niles, IL 60714
       David H Cutler, Attorney for Debtor, 4131 Main St., Skokie, IL 60076
        by electronic notice through ECF

         PLEASE TAKE NOTICE that on 01/15/2020, at 10:00AM, or as soon thereafter as
  counsel may be heard, I shall appear before the Honorable Judge Jack B. Schmetterer,
  Bankruptcy Judge, in the courtroom usually occupied by him/her at the Everett McKinley
  Dirksen Building, 219 South Dearborn, Chicago, Illinois, room 682, or before any other
  Bankruptcy Judge who may be sitting in his/her place and stead, and shall then and there present
  the Motion for Relief from the Automatic Stay and Co-Debtor Stay, previously filed and served
  on 12/23/19, and shall pray for the entry of an Order in compliance therewith, at which time you
  may appear if you so desire.

                                             PROOF OF SERVICE

         The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
  along with the attached Motion upon the parties listed above, as to the Trustee and Debtor's
  attorney via electronic notice on January 2, 2020 and as to the Debtor and Co-Debtor by causing
  same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
  Willowbrook, IL 60527 before the hour of 5:00 PM on January 2, 2020.

                                                       /s/ Grant Simmons
                                                      Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Brenda Ann Likavec ARDC#6330036
  Karl V. Meyer ARDC#6220397
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  14-16-09433
  NOTE: This law firm is a debt collector.
  Case 16-23384             Doc 46         Filed 01/02/20 Entered 01/02/20 16:49:22    Desc Main
                                             Document     Page 2 of 2


                                           CERTIFICATE OF SERVICE


        The undersigned, an attorney, hereby certifies that I have served a copy of this Amended
Notice upon the parties listed below, as to the Trustee and Debtor’s Attorney via electronic
notice on January 2, 2020 and as to the Debtor and Co-Debtor by causing same to be mailed in a
properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527
before the hour of 5:00 PM on January 2, 2020.
          Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe Street, Suite 3850, Chicago, IL 60603
           by electronic notice through ECF
          Chatchai Paungsombat, Debtor, 7557 N Waukegan, Niles, IL 60714
          Patcharin Sirirak, Co-Debtor, 7557 Waukegan Rd, Niles, IL 60714
          David H Cutler, Attorney for Debtor, 4131 Main St., Skokie, IL 60076
           by electronic notice through ECF



                                                         /s/ Grant Simmons
                                                        Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
14-16-09433
NOTE: This law firm is a debt collector.
